Citation Nr: 0113282	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-18 197	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for dysmenorrhea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1995 to 
March 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 RO decision, which denied the 
veteran's claim of service connection for dysmenorrhea, on 
the basis that such disability was not well-grounded.  A 
September 1999 Statement of the Case included the issue of 
service connection for acid reflux; however, the veteran did 
not submit a substantive appeal with regard to the additional 
issue.  Therefore, the only issue properly developed for 
appellate review is entitlement to service connection for 
dysmenorrhea.


REMAND

This case must be remanded so that the veteran may be 
afforded a VA examination in order to better determine the 
nature and etiology of any gynecological disorders she may 
have.  The record indicates the veteran was currently 
diagnosed with dysmenorrhea during a July 1999 VA 
compensation examination, even though the same examination 
report also indicates no diagnostic tests were done at this 
time.  Although the veteran was not explicitly diagnosed with 
dysmenorrhea while in service, she contends the condition 
began while she was in basic training as the result of the 
stressful atmosphere she was in.  Her service medical records 
show that while in service, she was in fact treated on 
multiple occasions for gynecologically-related complaints 
such as irregular periods and menstrual cramps.  
Nevertheless, in August 1999, the RO determined that 
dysmenorrhea, in the absence of a diagnosed underlying 
pathology, was not subject to service connection.  It is 
noted however, that the referenced RO statement presents an 
issue, which must be resolved on the basis of expert medical 
opinion.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  
Therefore, an examination is warranted to assist in resolving 
the medical questions presented in this case.

In addition, the RO indicated that the veteran had not 
submitted a well-grounded claim of service connection for 
dysmenorrhea.  However, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.

The law requires full compliance with all orders in this 
remand Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  


Accordingly, the case is REMANDED to the RO for the following 
development:


1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions. 

2.  The RO should undertake all 
development required under the Veterans 
Claims Assistance Act of 2000.

3.  The RO must attempt to obtain and associate 
with the claims folder all relevant private and VA 
treatment records that have not already been made 
part of the claims folder.  If any such records are 
unavailable, the reasons for the unavailability 
must be documented.

4.  The RO should schedule the veteran 
for a VA gynecology examination.  All 
studies deemed appropriate should be 
performed and all findings should be set 
forth in detail.  The examiner must 
review the entire claims folder and a 
copy of this remand prior to the 
examination.  In the report of the 
examination, the examiner should provide 
a medical opinion with regards to the 
following items:

(a.)  The examiner should first provide 
clarification as to whether or not a 
diagnostic test/s does in fact exist, 
which would render assistance in 
determining any underlying pathology for 
dysmenorrhea.

(b.)  All above-referenced diagnostic 
test/s, which are deemed appropriate 
based on the examiner's medical judgment, 
should be performed and all findings 
should be set forth in detail.

(c.)  The examiner should state as 
precisely as possible the diagnoses of 
all gynecological disorders the veteran 
currently has as the result of an 
underlying gynecological pathology.

(d.)  For each identified gynecological 
disorder, the examiner should state a 
medical opinion as the time of onset.

(e.)  For each identified gynecological 
disorder, the examiner should state a 
medical opinion as to whether or not such 
disorder reflects a congenital or 
developmental defect.  38 C.F.R. § 4.9

(f.)  For each gynecological disorder, 
the examiner should indicate whether it 
is at least as likely as not that such is 
etiologically related to any disease or 
injury the veteran had in service, 
including the veteran's in-service 
treatment for complaints of irregular 
periods and menstrual cramps.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically to which it is not feasible 
to respond.

5.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action should be taken.

6.  The RO should readjudicate the 
veteran's claim based on all of the 
evidence on file.  All appropriate laws 
and regulations should be applied.  If 
the benefit being sought by the claimant 
is not resolved to her satisfaction, she 
and her representative should be sent a 
supplemental statement of the case.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
claimant until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




